EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 2019106545033, filed on 2019/08/01.

Response to Arguments

3.	Applicant’s arguments, see P. 5-10, filed 12/15/2021, with respect to Rejections under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 103 have been fully considered and are persuasive. The Rejections under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 103 have been withdrawn.

Allowable Subject Matter

s 1-6 and 9-10 are allowed.

5.	The following is an examiner’s statement of reasons for allowance:

WASSVIK et al. (US PGPub./Pat. 20160342282) teach a touch-sensing display panel comprising: an LCD unit including a backlight unit and a plurality of image-forming pixel elements arranged in a central region; a light emitter emulated by passing light through a pixel element of a first selected portion of a peripheral region of the LCD unit, said emitter including a first quantum dot structure connected to receive excitation light from said backlight unit so as to emit light at longer wavelength than said excitation light; a planar light guide having a front surface forming a touch-sensing region and an opposite rear surface facing the LCD unit, said light guide being connected to receive emitter light for propagation therein through total internal reflection; a light detector connected to receive light from the light guide.

LEE et al. (US PGPub./Pat. 20160252665) teach a polarizing plate includes: a polarizer; a pattern layer on one surface of the polarizer, the pattern layer including a first refractive index layer having at least one engraved pattern and a second refractive index layer having a filling pattern filling at least a portion of the engraved pattern, the first refractive index layer having a higher refractive index than the second refractive index layer; and a first protective layer. The polarizing plate has a structure in which the polarizer, the second refractive index layer, the first refractive index layer and the first protective layer are sequentially stacked in that order, or in which the polarizer, the first 

The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was an IR touch display device including 

“…second microstructure layer, disposed at the opposite side of the cover plate and having an anti-glare function, wherein each of the first microstructure layer and the second microstructure layer comprises a base layer and an anti-glare film, the anti-glare film is disposed on the base layer, and the presence of the base layer makes each of the first microstructure layer and the second microstructure layer attach to the cover plate via the base layer, wherein the first microstructure layer and the second microstructure layer are configured to alleviate rainbow mura caused by a large difference in light path exists between positions corresponding to different thickness of the cover plate.” (Claim 1), in combination with the other elements (or steps) of the device or apparatus and method recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704. The examiner can normally be reached Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/VINH T LAM/Primary Examiner, Art Unit 2628